Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board which allowed death benefits to the mother of the deceased employee upon a finding of dependency. Coneededly decedent was killed in the course of his employment on August 28, 1950, when he was eighteen years of age. Dependency presents a question of fact. There is evidence in the record to sustain a finding of dependency by the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 283 App. Div. 676.]